Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 19, 1976, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. While we would have preferred it if a Wade hearing had been held, the expertise of a police officer in identification situations has been judicially recognized (see People v Morales, 37 NY2d 262; People v Rivera, 30 AD2d 692). Upon the record in this case, we find no prejudice to defendant on the identification issue raised by him. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.